


117 HR 2569 IH: Veterans Agent Orange Exposure Equity Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2569
IN THE HOUSE OF REPRESENTATIVES

April 15, 2021
Mr. Cartwright (for himself, Mr. Fitzpatrick, Mr. Morelle, Mr. O'Halleran, Ms. Norton, Ms. Titus, Mr. Sires, Mrs. Hayes, Ms. Tlaib, Mr. Pascrell, Mr. Lawson of Florida, Mr. Carson, and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To amend title 38, United States Code, to provide for a presumption of service connection for diseases associated with exposure to certain herbicide agents for veterans who served in close proximity to the Republic of Vietnam, and for other purposes.


1.Short titleThis Act may be cited as the Veterans Agent Orange Exposure Equity Act.  2.Presumptions of service connection for diseases associated with exposure to certain herbicide agents for veterans who served in close proximity to the Republic of Vietnam (a)In generalSection 1116 of title 38, United States Code, is amended—
(1)by striking , during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 each place it appears and inserting performed covered service; (2)by striking performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 each place it appears and inserting performed covered service;
(3)by striking subsections (b) through (e) and redesignating subsection (f) as subsection (b); and (4)by adding at the end the following new subsection:

(c)In this section, the term covered service means active military, naval, or air service— (1)performed in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975;
(2)performed in Thailand— (A)at a United States Army base or Royal Thai Air Force base during the period beginning on January 9, 1962, and ending on May 7, 1975; or
(B)at the Royal Thai Army Replacement Training Center, Pranburi Military Reservation during the period beginning January 1, 1964, and ending on April 30, 1964; (3)performed in Laos during the period beginning on December 1, 1965, and ending on September 30, 1969; or
(4)performed in Cambodia at Mimot or Krek, Kompon Cham Province during the period beginning on April 16, 1969, and ending on April 30, 1969.. (b)Clerical amendments (1)Section headingThe heading for section 1116 is amended by inserting , or in close proximity to, before the Republic of Vietnam.
(2)Table of sectionsThe table of sections at the beginning of chapter 11 of such title is amended by striking the item relating to section 1116 and inserting the following new item:   1116. Presumptions of service connection for diseases associated with exposure to certain herbicide agents; presumption of exposure for veterans who served in, or in close proximity to, the Republic of Vietnam.  